--------------------------------------------------------------------------------

Exhibit 10.1
 
MEMORANDUM OF UNDERSTANDING

 
This memorandum of understanding is entered into by and between Mobicom Korea, a
company registered and incorporated in Korea and FAS Alliances Inc., a company
registered and incorporated in the Republic of Korea, (collectively the Parties
hereto), with respect to the following facts:
 
A.
Mobicom Korea is currently a wholly owned subsidiary of Mobicom Corp, a publicly
traded company incorporated in the USA.

 
B.
Mobicom Corp owns all of the issued and authorized share capital of Mobicom
Korea, which is comprised of 1,862,000 common shares.

 
C.
FAS Alliances Inc. wishes to acquire an equity investment in Mobicom Korea, and
Mobicom Korea is willing to sell common shares to FAS Alliances, Inc., on the
terms contained in this memorandum.

 
 
The Parties, intending to be legally bound, agree as follows:
 
 
1.
Mobicom Korea hereby sells to FAS Alliances Inc., and FAS Alliances Inc. hereby
purchases from Mobicom Korea, 1,862,000 common shares in Mobicom Korea at a
price of W500 per share for an aggregate amount of W931,000,000, which amount
shall be payable to Mobicom Korea upon signature of this memorandum of
understanding.

 
2.
FAS Alliances Inc. agrees to purchase a further 1,000,000 common shares in
Mobicom Korea at a purchase price of W5,000 per share, by no later than March
15, 2009, subject to Mobicom Korea achieving revenue of W6,000,000,000 and Net
Income of not less than W1,200,000,000 for the financial year ended December
31st, 2008.

 
3.
FAS Alliances Inc. agrees to purchase a further 1,500,000 common shares in
Mobicom Korea at a purchase price of W10,000 per share, by no later than March
15th, 2010, subject to Mobicom Korea achieving revenue of W25,000,000,000 and
Net income of not less than W5,000,000,000 for the financial year ended December
31st, 2009.

 
4.
Mobicom Korea agrees to use the proceeds of the sale for working capital
purposes and for merger and acquisition purposes.  Mobicom Korea will use the
proceeds for working capital inter alia, to develop and enhance its operational
capability and improve its Mobile Marketing Solutions and Platforms.  Mobicom
Korea also agrees to use good faith efforts to identify and negotiate with
merger and acquisition candidates with complimentary products or
services.  Mobicom Korea will use commercially reasonable efforts to position
itself as a leader in the field of mobile marketing, data base management and
interactive marketing.

 
 
-1-

--------------------------------------------------------------------------------

 
 
5.
FAS Alliances Inc. agrees that it will use it resources and expertise to assist
Mobicom Korea, including without limitation identifying and facilitating the
introduction of potential customer prospects and merger and acquisition
candidates to Mobicom Korea.

 
6.
FAS Alliances Inc. agrees that it is a sophisticated investor and understands
the risk of an investment in a company like Mobicom Korea.  FAS Alliances Inc.
has conducted its own due diligence investigation of the business and operations
of Mobicom Korea.  In making its investment decision, FAS Alliances Inc. is
relying on its own business judgment and is not relying on any representation or
warranty pertaining to Mobicom Korea or Mobicom Corp. except for those
representations or warranties included in this memorandum.

 
Agreed and signed by:
 
 
/s/ Ki-Young Sohn
  Date:
November 7, 2008
 
Ki-Young Sohn
       
CEO and President: FAS Alliances Inc
                           
/s/ Kyung-Hoon Ahn
  Date:
November 7, 2008
 
Kyung-Hoon Ahn
       
CEO and President: Mobicom  Korea
       

 
 
-2-

--------------------------------------------------------------------------------